DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to Applicant’s Reply of September 14, 2022.

Applicant’s amendment to claims 1 and 3 overcome the previously presented objection thereto.

Applicant’s amendment to claim 1 overcomes the previously presented 35 USC 112(b) rejection thereof.

Applicant’s amendment to claim 1 overcomes the previously presented 35 USC 102(a)(1) rejection thereof.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments with respect to claim 11 have been fully considered but they are not persuasive.

Applicant has argued that Zediker et al. fails to disclose using the laser heads to create a path of least resistance along which the drilling tool is moved because Zediker et al. specifically discloses that a whipstock, or other such equipment, is used to move the drill bit along the path created by the laser heads.
While Applicant is correct that Zediker et al. requires the use of a whipstock, or other such device, to move the drill bit along the path created by the laser heads, the wording of claim 11 does not preclude the use of such equipment.  The “continuing turning and lowering the drilling tool” can take places along a whipstock.
It is noted that the newly applied reference to Ramos (US 2020/0173236) specifically discloses using lasers in combination with a drill bit wherein the lasers are used to create a path of least resistance along which the drill bit will travel without the aid of additional equipment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1:  There is insufficient antecedent basis for “the drill bit” in line 23 of claim 1 as presented in the reply of September 14, 2022.

Regarding claims 2-8 and 10:  These claims are rejected due to their dependence on claim 1. 

Regarding claim 9:  Claim 8 requires that the “plurality of monitoring sensors” measure “at least one of a mechanical stress in a wall of the wellbore, mechanical stress in the one or more laser heads, a flow of fluids, a fluid pressure, a radiation, a presence of debris and a magnetic field” and claim 9 requires that the sensors include “at least one of a temperature sensor, a strain sensor, a stress sensor, an optical sensor, an acoustic sensor, a pressure sensor or any combination” thereof.  However, the types of sensors recited in claim 9 have not been correlated to the types of measurements in claim 8 and as such it is unclear if what measurement corresponds to what sensor.  The list of claim 8 is not open-ended and thus a claim that further limits the sensors cannot include sensors that are not at least capable of taking the listed measurements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 6, 11, 12, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ramos (US 2020/0173236).

Regarding claims 1 and 11:  Ramos discloses a drilling tool 22 configured for use in a downhole environment of a wellbore 26 within a hydrocarbon bearing formation Fig 2, the tool comprising:
a drill string 24 having a distal end attached to a bottom hole assembly 10, wherein the drill string lowers and turns at least one or more elements of the bottom hole assembly [0048]; 
the bottom hole assembly comprising: 
one or more optical transmission media 40, the one or more optical transmission media being part of an optical path originating at a laser generating unit configured to generate at least one raw laser beam [0031], the one or more optical transmission media configured for passing the at least one raw laser beam [0047], [0052]; 
a drill bit Fig 1; and
a laser assembly 42 comprising one or more laser heads Fig 3, each laser head coupled to one of the one or more optical transmission media Fig 4 and configured for receiving at least one raw laser beam [0052], each laser head comprising an optical assembly for altering at least one characteristic of a laser beam lenses – [0038], where each laser head is configured to output an output laser beam to an area of a wall or floor 28 of the wellbore adjacent to the drill bit to create a path 34 of least resistance to direct the drill bit to change a drilling direction [0048]; and
the drill bit comprising a plurality of cutting elements 14 for abrading or crushing rock [0076], wherein the drill bit follows the path of least resistance in the wellbore [0048], [0052].

Regarding claim 2:  Where the laser assembly comprises four laser heads Fig 3.

Regarding claim 5:  The tool comprising a control system 32 to control at least one of a motion, location, or orientation of the one or more laser heads or an operation of the optical assembly to direct the output laser beams within the wellbore Abstract, [0016]-[0018], [0048].

Regarding claim 6:  Where the optical assembly comprises one or more lenses for manipulating the raw laser beam [0038].

Regarding claim 11:  Ramos discloses a method performed within a wellbore of a hydrocarbon-bearing rock formation, the method comprising: 
lowering the above described drilling tool into the wellbore Fig 2;
 turning at least one or more elements of the bottom hole assembly [0048];
passing, through one or more optical transmission media, the raw laser beam [0031]; 
receiving, by the laser assembly, the raw laser beam and altering at least one characteristic of the raw laser beam for output to a first hydrocarbon-bearing rock formation [0038], [0047], [0052]; 
outputting, by the one or more laser heads, an output laser beam to a first area 34 of the floor of the wellbore adjacent to the drill bit thereby perforating or otherwise creating a path of least resistance in a first section of the wellbore wall Fig 2; and 
continuing turning and lowering the drilling tool, thereby moving the drilling tool along a curved path in the direction of the path of least resistance in the first section [0048], [0052].

Regarding claim 12:  Wherein the first section of the wellbore wall extends over less than half the circumference of the wellbore wall fig 2. 

Regarding claim 19:  The method comprising monitoring, using a plurality of monitoring sensors 18, one or more conditions in the wellbore and outputting signals based on the one or more conditions [0026], [0027].

Claim(s) 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zediker et al. (US 2012/0074110, Zed).

Regarding claim 11:  Zed discloses a method performed within a wellbore of a hydrocarbon-bearing rock formation Abstract, the method comprising:
lowering a drill string attached to 4601 – [0272] into the wellbore [0253], [0276];
turning at least one or more elements of the bottom hole assembly including a drill bit 4607, “laser mechanical bit” – Fig 46 disposed at a distal end of the drill string to abrade material to further extend the wellbore [0276], the wellbore having a substantially circular cross-section the well-known and understood shape of a wellbore;
passing, through one or more optical transmission media [0272], a raw laser beam generated by a laser generating unit 2700 – Fig 27, [0215] at an origin of an optical path comprising the one or more optical transmission media [0275], [0276],
receiving, by a laser assembly [0277] comprising one or more laser heads [0277] coupled to the one or more optical transmission media, the raw laser beam and altering at least one characteristic of the raw laser beam optics 4604/4606 – [0381] for output to a first hydrocarbon-bearing rock formation [0276],
outputting, by the one or more laser heads, an output laser beam to a first area of a wall or floor of the wellbore adjacent to the drill bit thereby perforating or otherwise a path of least resistance in a first section “window” – [076] of the wellbore wall [0276], [0461]; and
continuing turning and lowering the drilling tool, thereby moving the drilling tool along a curved path in the direction of the path of least resistance in the first section [0276] – as recited, claim 11 does not preclude the use of a whipstock or other such device to move the drilling tool in the direction of the path of least resistance. 

Regarding claim 12:  Wherein the section of the wellbore wall extends over less than half of a circumference of the wellbore wall a “window” is only a small portion of the circumference of a wellbore – Fig 12A, 12B.

Regarding claim 13:  The method comprising stopping the turning of the drilling tool prior to passing the raw laser beam [0276] – the drilling tool would need to be stationary in order for the window to be formed.

Regarding claim 14:  The method comprising rotating the laser assembly around a longitudinal axis of the bottom hole assembly or the drill string [0273], [0276].

Regarding claim 15:  The method comprising outputting, by the one or more laser heads, the output laser beam to a second area of a wall or floor of the wellbore adjacent to the drill bit thereby perforating or otherwise weakening a second section of the wellbore wall [0281], [0432] – Fig 12A.

Regarding claim 16:  The method comprising altering a location or an orientation of the one or more laser heads to direct the output laser beams within the wellbore [0281].

Regarding claim 17:  The method comprising purging a path of the laser beam with a purging nozzle [0399], [0400], [0405] while outputting the output laser.

Regarding claim 18:  The method comprising sweeping dust or vapor from a cover lens of the laser head using a fluid knife [0334].

Regarding claim 19:  The method comprising monitoring, using a plurality of monitoring sensors, one or more conditions in the wellbore and outputting signals based on the one or more conditions [0278], [0364].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zed in view of Ramos.

Regarding claim 1:  Zed discloses a drilling tool 4600 – Fig 46 configured for use in a downhole environment of a wellbore within a hydrocarbon bearing formation Abstract, the tool comprising:
a drill string attached to 4601 – [0167], [0272] having a distal end attached to a bottom hole assembly Fig 46, Fig 52, wherein the drill string lowers and turns at least one or more elements of the bottom hole assembly [0167] – intended purpose of such a conveyance; 
the bottom hole assembly comprising:
one or more optical transmission media [0272], the one or more optical transmission media being part of an optical path originating at a laser generating unit 2700 – Fig 27, [0215] configured to generate at least one raw laser beam, the one or more optical transmission media configured for passing the at least one raw laser beam; 
a drill bit 4607 – “laser mechanical bit”, [0014], [0276]; and
a laser assembly [0277] comprising one or more laser heads, each laser head coupled to one of the one or more optical transmission media and configured for receiving at least one raw laser beam, each laser head comprising an optical assembly 4604/4606 – [0381] for altering at least one characteristic of a laser beam, where each laser head is configured to output an output laser beam 4620/4630 to an area of a wall or floor of the wellbore adjacent to the drill bit [0276] thus forming a path of least resistance (while a “path of least resistance” is not specifically disclosed, the removal of material from the portions of the wall and or floor that the laser contacts would naturally create an area or path that exhibited less resistance for the drill bit to travel through),
the drill bit comprising a plurality of cutting elements for abrading or crushing rock [0012], [0014], wherein the drill bit follows the path created by the laser beam contacting the wall 2404 and/or floor 2403 of the wellbore Fig 24 by traveling along a whipstock [0276].

Zed discloses all of the limitations of the above claim(s) except for the path of least resistance directing the drill bit to change a drilling direction such that the drill bit follows the path of least resistance in the wellbore.
It is noted that the use of the laser(s) to cut into the formation would naturally form a path of least resistance.  Zed merely fails to disclose that the drill bit naturally follows this path.

Ramos discloses a drilling tool substantially similar to that of Zed.  The drilling tool 22 comprising:
a drill string 24 having a distal end attached to a bottom hole assembly 10, wherein the drill string lowers and turns at least one or more elements of the bottom hole assembly [0048]; 
the bottom hole assembly comprising: 
one or more optical transmission media 40, the one or more optical transmission media being part of an optical path originating at a laser generating unit configured to generate at least one raw laser beam [0031], the one or more optical transmission media configured for passing the at least one raw laser beam [0047], [0052]; 
a drill bit Fig 1; and
a laser assembly 42 comprising one or more laser heads Fig 3, each laser head coupled to one of the one or more optical transmission media Fig 4 and configured for receiving at least one raw laser beam [0052], each laser head comprising an optical assembly for altering at least one characteristic of a laser beam lenses – [0038], where each laser head is configured to output an output laser beam to an area of a wall or floor 28 of the wellbore adjacent to the drill bit to create a path 34 of least resistance to direct the drill bit to change a drilling direction [0048]; and
the drill bit comprising a plurality of cutting elements 14 for abrading or crushing rock [0076], wherein the drill bit follows the path of least resistance in the wellbore [0048], [0052].

It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the drill bit of Zed would have naturally followed the path of least resistance created by the laser(s) without the use of devices such as a whipstock as taught by Ramos as this would be the area with the weakest mechanical integrity thus the drill bit would have been encouraged to travel through this path [0014], [0048], [0052].

Regarding claim 2:  Where the laser assembly comprises four laser heads [0255] of Zed.

Regarding claim 3:  Where each laser head comprises a purging assembly  [0399], [0400], [0405] of Zed disposed at least partially within or adjacent to the laser head and configured for delivering a purging fluid to an area proximate each of the output laser beams.

Regarding claim 4:  Where the laser assembly is rotatable [0273], [0276] of Zed and the one or more laser heads are rotationally moveable around a longitudinal axis of the bottom hole assembly or the drill string Fig 24, [0288], [0297], [0404] of Zed.

Regarding claim 5:  The tool comprising a control system 4413 of Zed to control at least one of a motion, location, or orientation of the one or more laser heads or an operation of the optical assembly to direct the output laser beams within the wellbore [0162], [0215], [0236], [0237], [048], [0257], [0278], [0279] of Zed.

Regarding claim 6:  Where the optical assembly comprises one or more lenses [0381] of Zed for manipulating the raw laser beam.

Regarding claim 7:  Where the one or more laser heads comprise a rotational tip at a distal end of the laser head to control direction of an output laser beam Fig 24, [0288], [0297], [0404] of Zed.

Regarding claim 10:  The tool comprising an articulated joint 5254 – Fig 52 of Zed, (positioning section 4602 – Fig 46) configured to rotate the bottom hole assembly around an axis perpendicular to a longitudinal axis of the drill string.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zed in view of Ramos as applied to claim 1 above, and further in view of Batarseh (US 2019/0032434, Bat).

Regarding claim 8:  Zed, as modified, discloses all of the limitations of the above claim(s) except for the one or more laser heads further comprise a plurality of monitoring sensors configured to measure at least one of a mechanical stress in a wall of the wellbore, mechanical stress in the one or more laser heads, a flow of fluids, a fluid pressure, a radiation, a presence of debris and a magnetic field. 
Bat discloses a laser head 130 used to form and shape openings in a wellbore formation Abstract.  The laser head can include such things as temperature sensors 138 – [0007], [0009], [0041], [0047] – multiple sensors.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Zed so that the laser heads included a temperature sensor as taught by Bat in order to have been able to determine if or when the laser heads need to be turned off if a pre-set temperature limit is exceeded [0047].

Zed, as modified above, fails to disclose that the sensors measure at least one of a mechanical stress in a wall of the wellbore, mechanical stress in the one or more laser heads, a flow of fluids, a fluid pressure, a radiation, a presence of debris and a magnetic field.
Ramos discloses that the drilling tool includes a sensor section 18.  The sensor sections measures such things as fluid pressure, radiation, presence of debris, and temperature [0026], [0027].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Zed so that the sensors on the laser heads measured at least one of a fluid pressure, a radiation, and a presence of debris since the Examiner notes the equivalence of these various types of sensors for their use in the drilling art and the selection of any of these known equivalents to include on the laser heads of Zed would be within the level of ordinary skill in the art as taught by Ramos.

Regarding claim 9:  Wherein the plurality of monitoring sensors are coupled to or integrated into the one or more laser heads and include at least one of a temperature sensor 138 – [0007], [0009], [0041], [0047] of Bat, a strain sensor, a stress sensor, an optical sensor, an acoustic sensor [0026] of Ramos, a pressure sensor [0026] of Ramos or any combination of the plurality of monitoring sensors.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramos in view of Bat.

Zed discloses the use of a plurality of monitoring sensors but fails to disclose that the plurality of monitoring sensors are coupled to or integrated into the one or more laser heads and include at least one of a temperature sensor, a strain sensor, a stress sensor, an optical sensor, an acoustic sensor, a pressure sensor or any combination of the plurality of monitoring sensors.
Bat discloses a laser head 130 used to form and shape openings in a wellbore formation Abstract.  The laser head can include such things as temperature sensors 138 – [0007], [0009], [0041], [0047] – multiple sensors.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Zed so that the laser heads included a temperature sensor as taught by Bat in order to have been able to determine if or when the laser heads need to be turned off if a pre-set temperature limit is exceeded [0047].

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zed in view of Bat.

Ramos discloses the use of a plurality of monitoring sensors but fails to disclose that the plurality of monitoring sensors are coupled to or integrated into the one or more laser heads and include at least one of a temperature sensor, a strain sensor, a stress sensor, an optical sensor, an acoustic sensor, a pressure sensor or any combination of the plurality of monitoring sensors.
Bat discloses a laser head 130 used to form and shape openings in a wellbore formation Abstract.  The laser head can include such things as temperature sensors 138 – [0007], [0009], [0041], [0047] – multiple sensors.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Ramos so that the laser heads included a temperature sensor as taught by Bat in order to have been able to determine if or when the laser heads need to be turned off if a pre-set temperature limit is exceeded [0047].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
10/13/2022